DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Status
Claims 10-17 have been canceled.
Claims 1-9 and 18-20 have been examined on the merits.


	Information Disclosure Statement
The information disclosure statements (IDS) submitted on or before 04/11/2022 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statements are being considered by the examiner and initial copies are attached herewith.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and 18- 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 of U.S. Patent No. 11424470. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application contains the subject matter of the instant claims in full.

The stearic acid of the reference claims 1 and 18 reads directly on the plating additive of the instant claim 1, 6, 8, and 18-20. Further, it is the examiner’s position that the language of claims 2-5, 7 and 9 is functional in nature and would be inherent to the reference claims as the structure and materials of the reference claims is substantially identical to that of the instant claims. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites “a threshold temperature”. However, the instant claim fails to define a value for the threshold temperature. Consequently, the determination of a threshold temperature is left to the discretion of one of ordinary skill in the art and may be selected from a vast range of temperatures. Therefore, the claim is unclear and fails to clearly set forth the metes and bounds of the patent protection desired.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frosch et al. (US 4,192,910 A) hereinafter Frosch, as evidenced by “Monolayer.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/monolayer. Accessed 26 Aug. 2021.

Regarding claim 1, Frosch discloses a redox flow battery system (“REDOX cell”; Col. 2, ln. 28-29; Fig. 1; element 10) comprising; 

a battery cell (“REDOX cell”; Col. 2, ln. 28-29; Fig. 1; element 10) with a positive electrolyte (“cathode fluid”; Col. 2, ln. 36) and a negative electrolyte (“anode fluid”; Col. 2, ln. 37), the positive electrolyte (Col. 2, ln. 36) in contact with a positive electrode (“e a graphite electrode”; Col. 2, ln. 32-33; Fig. 1; element 7) and the negative electrolyte (Col. 2, ln. 37) in contact with a negative electrode (“The graphite electrode 15”; Col. 2, ln. 31)

a plating additive (“HCl”; Col. 2, ln. 47) added to the negative electrolyte (Col. 2, ln. 43-50),
the plating additive (Col. 2, ln. 47) interacting with cations (Col. 4, ln. 19-23) of the negative electrolyte (“anode fluid” Col. 4, ln. 19) and forming complexes that plate onto the negative electrode (15) in self assembled monolayers (“coating”; Col. 2; ln. 66; “monolayers”; Col. 4; ln. 44-46; Fig. 1; element 17; Col. 3, ln. 63-65); and 


    PNG
    media_image1.png
    748
    1245
    media_image1.png
    Greyscale


Regarding claim 2, Frosch discloses wherein during charging (“charged condition”; Col. 2, ln. 65) of the redox flow battery system (10), 
a metal (“lead coating”; Col. 2, ln. 66) is plated onto the negative electrode (15) and wherein in the presence of the plating additive (“HCl”; Col. 2, ln. 47), a plating thickness of the metal onto the negative electrode (15) is greater than when the additive (Col. 2, ln. 47) is absent from the redox flow battery (10) as evidenced by Frosch’s disclosure that an acidified solution is necessary for the plating and deplating of the metal (“soluble”; Col. 3, ln. 26-28). 

Regarding claim 3, Frosch discloses wherein in the presence of the plating additive (“HCl”; Col. 2, ln. 47), a plating rate of the metal (“lead coating”; Col. 2, ln. 66) onto the negative electrode (15) is greater than when the additive (“HCl”; Col. 2, ln. 47) is absent from the redox flow battery (10) as evidenced by Frosch’s disclosure that an acidified solution is necessary for the plating and deplating of the metal (“soluble”; Col. 3, ln. 26-28).  

Regarding the limitation “wherein the plating rate remains greater than when the additive is absent even when a temperature of the redox flow battery system is below a threshold temperature”, Frosch makes no mention of a threshold temperature, however, as indicated by Frosch’s disclosure that an acidified solution is necessary for the plating and deplating of the metal (“soluble”; Col. 3, ln. 26-28), it is the examiner’s position that the plating rate would necessarily remain greater than when the additive is absent even when a temperature of the redox flow battery system is below a threshold temperature as the plating additive is necessary for the plating process to occur at all. 

Regarding claim 4, Frosch discloses wherein in the presence of the plating additive (“HCl”; Col. 2, ln. 47), a uniformity of a coating formed by the plating of the metal (“lead coating”; Col. 2, ln. 66) onto the Page 3 of 6Preliminary Amendment for Docket No. EST18302UO1DIV1negative electrode (15) is increased relative to when the additive (“HCl”; Col. 2, ln. 47) is absent from the redox flow battery (10) as evidenced by Frosch’s disclosure that an acidified solution is necessary for the plating and deplating of the metal (“soluble”; Col. 3, ln. 26-28).   

Regarding the claim limitation “uniformity”, Frosch does not disclose this exact language. However, Frosch discloses that the layers of metal (“lead coating”; Col. 4; ln. 40-41) are in the form of “monolayers” (Col. 4; ln. 44-46). By definition, a monolayer is “a single continuous layer or film that is one cell, molecule or atom in thickness” (“Monolayer.” Merriam-Webster.com Dictionary, Merriam-Webster). Therefore, Frosch’s invention necessarily includes the formation of layers of metal that are uniform in thickness and crack free (i.e. continuous), thereby anticipating the instant claim. 

Regarding claim 5, Frosch necessarily discloses that in the presence of the plating additive (“HCl”; Col. 2, ln. 47), a presence of cracks in the coating (“lead coating”; Col. 2, ln. 66) is reduced relative to when the additive (“HCl”; Col. 2, ln. 47), is absent from the redox flow battery (10) as evidenced by Frosch’s disclosure that an acidified solution is necessary for the plating and deplating of the metal (“soluble”; Col. 3, ln. 26-28).   

Regarding the claim limitation “presence of cracks”, Frosch does not disclose this exact language. However, Frosch discloses that the layers of metal (“lead coating”; Col. 4; ln. 40-41) are in the form of “monolayers” (Col. 4; ln. 44-46). By definition, a monolayer is “a single continuous layer or film that is one cell, molecule or atom in thickness” (“Monolayer.” Merriam-Webster.com Dictionary, Merriam-Webster). Therefore, Frosch’s invention necessarily includes the formation of layers of metal that are uniform in thickness and crack free (i.e. continuous), thereby anticipating the instant claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Savinell et al. (US 2014/0227574 A1), hereinafter Savinell, in view of Xing, W., et al. "Mechanism of iron inhibition by stearic acid Langmuir-Blodgett monolayers." Corrosion 51.1 (1995): 45-49, hereinafter Xing.

Regarding claim 1, Savinell discloses a redox flow battery system (“iron flow battery”; [0044]), comprising: 

a battery cell (“flow cell 100”; [0041]) with a positive electrolyte (“catholyte”; [0047]) and a negative electrolyte (“anolyte”; [0047]), the positive electrolyte ([0047]) in contact with a positive electrode ([0047]) and the negative electrolyte ([0047]) in contact with a negative electrode ([0047]); a plating additive (“an additive for reducing hydrogen evolution at the negative electrode”; [0049]) added to the negative electrolyte ([0049]), 

Savinell further discloses that the additive may be “organic materials such as are suitable as surfactants and corrosion inhibitors” ([0049]), and that the electrodes can be selected from any suitable electrode material ([0059]).

However, Savinell fails to disclose wherein the plating additive interacts with cations of the negative electrolyte and forms complexes that plate onto the negative electrode in self-assembled monolayers.  

Xing discloses the use of stearic acid as a corrosion inhibitor for an iron electrode (pg. 46; Col. 1, para. 2 and 3) and identifies iron as a conventional corrosion inhibitor for metal (pg. 46, Col. 1, para. 2). Further, stearic acid is a well known organic surfactant.

The stearic acid disclosed by Xing is directly related and applicable to the additive disclosed by Savinell because it is 1) a conventional corrosion inhibitor as taught by Xing and 2) an organic surfactant. Thus, Xing and Savinell are analogous art. 

Therefore, it would have been obvious to one of ordinary skill in the art to try modifying Savinell by employing stearic acid as the electrolyte additive. In doing so, one of ordinary skill in the art would have been choosing from a finite number of identified, predictable solutions (i.e. known corrosion inhibitors for iron) to address the design need for the reduction of hydrogen evolution at the negative electrode disclosed by Savinell. Further, one of ordinary skill in the art would have had a reasonable expectation of success in inhibiting hydrogen evolution because stearic acid meets the three requirements set forth by Savinell of a corrosion inhibitor (as evidenced by Xing), an organic material and a surfactant. 

The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Regarding claims 2-9, it is the examiner’s position that each of these claims comprise functional language that is inherent to the disclosure of modified Savinell because the plating additive and battery system of modified Savinell is made of identical materials as that of the instant specification. The instant specification discloses that the addition of stearic acid ([0048]) to the anolyte of an all iron flow battery produces the instantly claimed characteristics. Specifically, the instant specification discloses that stearic acid may be used to promote “self-assembled monolayers that form an overall crack-free coating of iron on the negative electrode” ([0035]). Likewise, modified Savinell discloses stearic acid as an additive to the negative electrolyte of an all iron battery. Thus, the materials and structure of modified Savinell and the instant specification are substantially identical. 

In this respect, MPEP 2112 sets forth the following: 

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 

When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
  
Regarding claim 18, Savinell discloses an iron redox flow battery (“iron flow battery”; [0044]) comprising; 

an electrolyte ([0047]) formed from iron chloride complexes in aqueous solution in contact with a positive electrode ([0047]) and a negative electrode ([0047]); 

a chemical substance added to the electrolyte (“an additive for reducing hydrogen evolution at the negative electrode”; [0049]).

Savinell further discloses that the additive may be “organic materials such as are suitable as surfactants and corrosion inhibitors” ([0049]), and that the electrodes can be selected from any suitable electrode material ([0059]).

However, Savinell fails to disclose wherein the substance bonds with iron centers from the iron chloride complexes at a first end of the substance and forms a coating around each of the iron centers and wherein the coating is formed from an inert tail at a second end of the chemical substance.  

Xing discloses the use of stearic acid as a corrosion inhibitor for an iron electrode (pg. 46; Col. 1, para. 2 and 3) and identifies iron as a conventional corrosion inhibitor for metal (pg. 46, Col. 1, para. 2). Further, stearic acid is a well known organic surfactant.

The stearic acid disclosed by Xing is directly related and applicable to the additive disclosed by Savinell because it is 1) a conventional corrosion inhibitor as taught by Xing and 2) an organic surfactant. Thus, Xing and Savinell are analogous art. 

Therefore, it would have been obvious to one of ordinary skill in the art to try modifying Savinell by employing stearic acid as the electrolyte additive. In doing so, one of ordinary skill in the art would have been choosing from a finite number of identified, predictable solutions (i.e. known corrosion inhibitors for iron) to address the design need for the reduction of hydrogen evolution at the negative electrode disclosed by Savinell. Further, one of ordinary skill in the art would have had a reasonable expectation of success in inhibiting hydrogen evolution because stearic acid meets the three requirements set forth by Savinell of a corrosion inhibitor (as evidenced by Xing), an organic material and a surfactant. 

The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

It is the examiner’s position that the limitation “the substance bonds with iron centers from the iron chloride complexes at a first end of the substance and forms a coating around each of the iron centers and wherein the coating is formed from an inert tail at a second end of the chemical substance” is inherent to the disclosure of modified Savinell because the plating additive and battery system of modified Savinell is made of identical materials as that of the instant specification. The instant specification discloses that the addition of stearic acid ([0048]; claim 20) to the electrolyte of an all iron flow battery produces the instantly claimed characteristics. Specifically, the instant specification discloses that stearic acid may be used to promote “self-assembled monolayers that form an overall crack-free coating of iron on the negative electrode” ([0035]). Likewise, modified Savinell discloses stearic acid as an additive to the negative electrolyte of an all iron battery. Thus, the materials and structure of modified Savinell and the instant specification are substantially identical. 

In this respect, MPEP 2112 sets forth the following: 

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 

When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Regarding claim 19, it is the examiner’s position that the limitation “wherein the inert tail of the chemical substance is a carbon chain and wherein the coating surrounding each of the iron centers spaces the iron centers at uniform distances from one another” is inherent to the disclosure of modified Savinell because the plating additive and battery system of modified Savinell is made of identical materials as that of the instant specification. The instant specification discloses that the addition of stearic acid ([0048]) to the anolyte of an all iron flow battery produces the instantly claimed characteristic. Likewise, modified Savinell discloses stearic acid as an additive to the negative electrolyte of an all iron battery. Thus, the materials and structure of modified Savinell and the instant specification are substantially identical. 

In this respect, MPEP 2112 sets forth the following: 

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 

When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 


Regarding claim 20, modified Savinell discloses wherein the chemical substance is stearic acid.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728   

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728